Citation Nr: 0304508	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  96-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for folliculitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for a compensable rating for his 
service-connected folliculitis.  He responded with a timely 
Notice of Disagreement, initiating this appeal.  

In August 1996, the RO increased the rating for folliculitis 
to 10 percent, effective the date of the veteran's claim for 
an increase.  Because there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, the VA is 
required to consider entitlement to all available ratings for 
that disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this issue remains in appellate status.  

The veteran's claim was initially presented to the Board in 
February 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's service-connected folliculitis is 
essentially nonsymptomatic and does not result in any current 
impairment.  



CONCLUSION OF LAW

An increased rating in excess of 10 percent for the veteran's 
service-connected folliculitis is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.118, Diagnostic Code 7806 (2002); 67 Fed. 
Reg. 58,448 (Sept. 16, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 1995 
Statement of the Case, and the various Supplemental 
Statements of the Case, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at several VA medical centers in Tennessee, and 
these records have been obtained.  He also reported receiving 
treatment from R.C.G., M.D., and these records have thus been 
obtained by the RO.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Finally, he has been 
afforded recent VA dermatological examinations in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The veteran seeks an increased rating for his service 
connected folliculitis, current rated as 10 percent 
disabling.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

Folliculitis is not currently within the VA's Schedule of 
Diagnostic Criteria; therefore, it is rated by analogy under 
Diagnostic Code 7806, for eczema.  Effective September 16, 
2002, the rating criteria concerning skin disabilities was 
changed.  See 67 Fed. Reg. 58,448 (Sept. 16, 2002) (to be 
codified at 38 C.F.R. § 4.118 et seq.).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Because the veteran's increased rating 
claim was considered by the agency of original jurisdiction 
in December 2002 under both the old and new rating criteria, 
a remand for this purpose is not required.  

Under the rating criteria for eczema in effect prior to 
September 2002, a 10 percent rating was warranted for 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was for 
constant exudation or itching, extensive lesions, or marked 
disfigurement from the condition.  A 50 percent rating was 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or where 
manifestations are exceptionally repugnant.  38 C.F.R. 
§ 4.118 (2002).  

Under the revised rating criteria, with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, a 60 percent rating 
is assigned.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.  67 Fed. 
Reg. 58,448 (Sept. 16, 2002).  

In the present case, the medical evidence confirms that the 
veteran has been diagnosed with several skin disabilities, 
including actinic keratosis, pemphigus folliculus, and 
seborrheic keratosis; however, service connection has not 
been awarded for any of these disabilities.  When assessing 
the degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  
38 C.F.R. § 4.14 (2002).  

For the reasons to be discussed below, an increased rating is 
not warranted for the veteran's service connected 
folliculitis under either the new or old rating criteria, 
based on a review of the evidence of record.  

When the veteran's claim was initially received by the VA, he 
was afforded a November 1994 dermatology consultation.  He 
gave a history of intermittent erythematous nodular non-
pruritic lesions which appeared mainly on his thighs, groin, 
and back, and spontaneously resolved after several months.  
No evidence of folliculitis was noted at that time.  He was 
seen again in August and September 1995 for skin lesions; 
however, folliculitis was not diagnosed.  Instead, prurigo 
nodularis, pemphigus folliculus, or basil cell carcinoma was 
suspected.  In November 1996, the veteran was treated for a 
suspicious lesion on his chest.  A biopsy report was negative 
for malignancy, and the lesion was surgically excised.  A 
November 1997 VA clinical notation is positive for a lesion 
of the forehead of several months' duration, as well as 
erythematous, scaly plaques on the upper extremities, for 
which ointments were prescribed.  However, folliculitis was 
not diagnosed at that time.  The remainder of the VA 
treatment records from 1994 to the present are without 
diagnosis of folliculitis; instead, the veteran was seen and 
treated on several occasions for a variety of other skin 
disabilities, none of which were ascribed to folliculitis.  

A December 1995 examination by L.D.S., a private physician, 
revealed scattered, erythematous, crusted erosions on the 
veteran's chest, shoulders, and back.  The doctor diagnosed 
Grover's disease, also known as transient acantholytic 
dermatosis, but did not indicate the presence of any 
folliculitis.  

When the veteran's claim was initially presented to the Board 
in February 2000, it was remanded for medical evaluation to 
determine what, if any, current impairment was directly 
attributable to the veteran's service-connected folliculitis.  
Based on the Board's remand order, he was afforded a 
dermatological examination in June 2000, and a second 
examination in March 2001.  Physical examination of the 
veteran's skin in June 2000 revealed hyper-pigmented macular 
lesions involving the skin of the right flank.  A crusted, 
excoriated patch of dermatitis was also observed in the right 
scapular area.  However, the examiner concluded that 
folliculitis "is not evident at the time of [the veteran's] 
examination."  On reexamination in March 2001, he again had 
hyper-pigmented patches on the flanks, left upper back, and 
lower abdomen, and lichenified nodules on his right hand.  
Again, however, folliculitis was "not evident" during the 
examination.  

Overall, the preponderance of the evidence reflects little if 
any impairment directly attributable to the veteran's 
folliculitis.  While he has been diagnosed with several 
current skin disabilities which result in definite 
impairment, these disorders are not service-connected and 
have not been attributed or otherwise related to his service-
connected folliculitis.  Folliculitis has not been shown on 
recent examination to be symptomatic.  Therefore, a rating in 
excess of 10 percent for his folliculitis is not warranted 
under either the old or the new rating criteria.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's folliculitis has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, because the evidence of record is negative for 
symptoms directly attributable to the veteran's service-
connected folliculitis, a disability rating in excess of 10 
percent is not warranted.  The preponderance of the evidence 
is against the award of a rating in excess of 10 percent, and 
the principle of reasonable doubt is not applicable to this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased rating in excess of 10 percent for the veteran's 
service-connected folliculitis is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

